DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.

	In response, the applicant amended claims 1, 9, and 17. Claims 1, 2, 4-10, 12-18, and 20 are pending and currently under consideration for patentability.
 
Priority
	The instant application has a filing date of May 2, 2019, and claims for the benefit as a continuation (CON) of a prior-filed non-provisional application # 14/038,949 filed on September  27, 2013. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 
Applicant argues “Blank discloses…the dynamic behavior based on at least the time between the current browsing session and the previous browsing session does not merely result in a modified displayed content as in Blank (even if Blank does disclose personalized advertising). Rather, example embodiments of the claims affect the price paid for a transaction, and may impact a multitude of other metrics relating to profit margin, revenue, transaction fees, and/or the like. Further, the double discounted promotion to be redeemed at a provider directly impacts revenue and profit margins relating to the particular provider, thereby further impacting the likelihood of the promotional system transacting with the provider in the future.” However, Blank is not relied on to disclose dynamically affecting a paid price for a transaction (Kumar and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant argues “additionally, it would not be obvious to one of ordinary skill in the art to modify any of the references with the teachings of Blank to arrive at the features of the amended claims. There is no motivation in any reference to modify any of the references, including Ron, Kumar and/or Blank, to affect changes to pricing and/or transaction cost based on a time between a current and previous browsing session.”. Applicant’s argument is conclusory, and therefore cannot be persuasive. Kumar discloses in 7:18-30 that the system may generate an affinity score (e.g., for a particular product/item or category of products/items) for a user in real-time during the user’s ongoing browsing session based on events from the current session as well as “actions performed during prior browsing sessions”. The score is used to detect transitions (e.g., change is threshold level of interest) and the system may present a time-limited inventive offer responsive to detecting such a transition (7:1-50). Kumar explains in 2:56-60 that transitions correspond to threshold level of browsing activity with respect to a particular item or item category, and suggests in 4:38-54 that a determination of whether a user engaged in a threshold level of activity with respect to a particular item may include a comparison between a determined time period and a threshold amount of time (e.g., threshold period of time viewing an item’s detail page). The incentive may be provided during the ongoing or subsequent session (8:3-4, 8:63-66). Kumar further explains in 9:44-47 that “once a decision has been made not to present a particular incentive offer to the user, the decision may remain in effect for the remained of the current browsing session, the current day, or another appropriate time period”. As such, Kumar suggests various situations where time periods may be assessed when determining whether to trigger the presentation of an incentive during a current browsing session. For example, in accordance with 9:25-47, Kumar suggests that one qualification constraint for rendering an incentive during a current session is that that some threshold amount of time has passed (e.g., number of days since last time an offer was presented, or some elapsed time between a current browsing session and the previous browsing session to trigger the display of a promotion.

12 of 14Appl. No.: 16/401,509
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	 Claims 1, 9, and 17 recites the phrase “process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The original disclosure does not appear to discuss inserting a purchased promotion into a database of purchased promotions thereby enabling redemption of the purchased promotion at the provider. The Examiner cannot find support for this limitation, and Applicant has not specifically indicated where in the Specification there is support for this amendment to the claims. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
One of ordinary skill in the art would not recognize that the written description of the invention provides support for “process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider”. The disclosure does not support this particular embodimen. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Each of the dependent claims are similarly rejected by virtue of their dependency on each of these claims.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Patent No. 7,933,818, April 26, 2011 - hereinafter "Kumar”) in view of Ron et al. (U.S. PG Pub No. 2014/0067505, March 6, 2014 - hereinafter "Ron”) in view of Blank et al. (U.S. Patent No. 8,683,348 March 25, 2014 - hereinafter "Blank”) in view of Maw et al. (U.S. PG Pub No. 2014/0304091 October 9, 2014- hereinafter "Maw”)

With respect to claim 1, 9, and 17, Kumar teaches an apparatus for providing an incentive on a promotional system during a browsing session, the apparatus comprising; at least one processor and at least one memory including computer program code, the at least one memory and the 
provide a computer program routine to a device, the computer program routine configured to generate consumer event indications; (col 1 lns 50-59 “computer-implemented service that detects browsing transition events…user discontinues browsing of an item…user has extensively browsed one or more items...without selecting an item to purchase...and is now beginning to browse a second item” – the computer software/hardware/instructions (i.e. “computer program routine configured to generate consumer event indications”) therefore was provided to the device to generate event indications and the event indications are associated with the consumer performing at least one action while interacting with the promotional system in the browsing session (e.g. start/stop browsing certain products/items or categories of products/items), col 2 lns 57-60 “service that monitors user browsing activities in real time to detect ‘transition events’”, col 4 lns 11-39 “browsing activities of each recognized user of the web site is collected over time in a repository of user activity data...'web log'...of event data mined...stores event data in real time in association with corresponding users...data recorded for a given browsing event...page viewed…accessing an item’s detail pages…selecting one or more sub-links…viewing the detail page for more than a threshold period of time…removing the item from a shopping cart", col 8 lns 12-14 “real-time clickstream analysis component")
access a product via a promotional system (col 1 lns 25-67 “allows a user to view a series of catalog items…”, col 8 lns 5-10 “offer may alternatively be embedded within a web page…valid…until the current browsing session ends”)
cause an impression to be rendered in a web interface on the device during the current browsing session, wherein the impression identifies the product and indicates at least the service or product offered by a provider (col 1 lns 25-67 “allows a user to view a series of catalog items…”, col 8 lns 5-10 “offer may alternatively be embedded within a web page…valid…until the current browsing session ends”)
receive a plurality of consumer event indications from the computer program routine, each consumer event indication a result of a consumer performing at least one monitored action while interacting with the promotional system during the rendering of the impression in the web interface during the current browsing session, wherein each consumer event indication is captured by an event handler in an instance in which the consumer performs the at least one action; (col 1 lns 50-59 ““computer-implemented service that detects browsing transition events…user discontinues browsing of an item…user has extensively browsed one or more items...without selecting an item to purchase...and is now beginning to browse a second item” – the computer software/hardware (i.e. “event handler”) therefore captures (i.e. "receives") the consumer event indications and the event indications are associated with the consumer performing at least one action while interacting with the promotional system in the browsing session (e.g. start/stop browsing certain products/items or categories of products/items), col 2 lns 57-60 “service that monitors user browsing activities in real time to detect ‘transition events’” - therefore the event indication may be captured “in an instance in which the consumer performs” the at least one action (e.g. transition events), col 4 lns 11-39 “browsing activities of each recognized user of the web site is collected over time in a repository of user activity data...'web log'...of event data mined...stores event data in real time in association with corresponding users...data recorded for a given browsing event...page viewed…accessing an item’s detail pages…selecting one or more sub-links…viewing the detail page for more than a threshold period of time…removing the item from a shopping cart" – exemplary “at least one action while interacting with the promotional system in the browsing session” comprise viewing a page and/or selecting links and/or viewing detail pages and/or viewing information for certain time periods etc., , col 8 lns 12-14 “real-time clickstream analysis component" - an event handler)
iteratively calculate, during the rendering of the impression in the web interface during the current browsing session, at least one of (i) an elapsed amount of time spent browsing the product or (ii) an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications; (7:22-50 “generates a set of affinity scores…corresponds to a particular item or item category…for each ongoing browser session…represents a degree to which the user has shown an affinity or interest...used to detect transactions…used to detect non-conversion events…” & 2:57-61 “monitors browsing activities in real time to detect ‘transition events; in which a user has engaged in a threshold level of browsing activity with respect to a particular item” 4:40-54 “if the user engaged in a threshold level of activity with respect to a particular item during the relevant browsing session, such as… viewing the detail page for more than a threshold period of time, such as two minutes…” – therefore Kumar suggests that an elapsed amount of time of the current browsing session (e.g., amount of time viewing the detail page of a product or category product for more than a threshold period of time) may be calculated to determine an affinity score because Kumar suggests level of activity corresponds to a level of interest which is disclosed as being used to determine an affinity score, col 1 lns 59-65 “in response to detecting the transition, a programmatic decision is made whether to present to the user a time-limited purchase inventive offer" – therefore the system performs the comparison iteratively based on each event, Examiner notes that the time periods in 9:25-47 are also an elapsed amount of time of the current browsing session, based at least in part on the received plurality of consumer event indications (e.g., number of days between the current browsing session and a time when the user was previously presented with an inventive is “an elapsed amount of time of the current browsing session “))
determine, with a processor remote from the device and during the rendering of the impression in the web interface during the current browsing session, that an event handler criteria for offering the incentive is satisfied based at least in part on a determination that one or more qualification constraints are satisfied based on at least one of (a) the elapsed 29 LEGAL02/38908508v1amount of time spent browsing the product or (b) the elapsed amount of time of the current browsing session, each qualification constraint associated with a respective incentive stored in an incentive database; (col 1 lns 59-65 “in response to detecting the transition, a programmatic decision is made whether to present to the user a time-limited purchase inventive offer", col 8 lns 11-60 “algorithm initially determines whether the click event corresponds to an item or item category for which purchase incentives are available…if the determination is positive, a decision is made whether to present a corresponding inventive offer...may be presented, col 9 lns 16-31 “purchase inventive is not offered to the user…if any of the following conditions exist…”, col 4 lns 40-54 “analysis the user activity data…the user engaged in a threshold level of activity with respect to a particular item during the relevant browsing session, such as…accessing the...detail pages multiple times during a selected time interval...viewing the detail page for more than a threshold period of time, such as two minutes…”)
authorize the incentive during the rendering of the impression in the web interface during the current browsing session based on the determination that the event handler criteria for offering the incentive is satisfied; (col 1 lns 59-65 “in response to detecting the transition, a programmatic decision is made whether to present to the user a time-limited purchase inventive offer", col 8 lns 11-60 “algorithm initially determines whether the click event corresponds to an item or item category for which purchase incentives are available…if the determination is positive, a decision is made whether to present a corresponding inventive offer...may be presented, col 9 lns 16-31 “purchase inventive is not offered to the user…if any of the following conditions exist…”, col 4 lns 40-54 “analysis the user activity data…the user engaged in a threshold level of activity with respect to a particular item during the relevant browsing session, such as…accessing the...detail pages multiple times during a selected time interval...viewing the detail page for more than a threshold period of time, such as two minutes…”)
in response to the authorization of the incentive, access a value of the incentive stored in the incentive database, wherein the value of the incentive is a percentage of the product value (Fig 4 tag 86 incentive stored in the incentive database, Fig 5 - the value of the incentive is accessed, col 1 lns 59-65 “in response to detecting the transition, a programmatic decision is made whether to present to the user a time-limited purchase inventive offer", col 9 lns 16-31 “identify purchase incentives that corresponds…purchase inventive is not offered to the user…if any of the following conditions exist…” Fig 5 “5%” percentage of product cost)
and in response to the authorization of the incentive, cause the web interface in which the impression is rendered during the current browsing session to be modified such that an incentive indication is displayed with the impression (Fig 5 “special offer” is an inventive indication, col 1 lns 65-67 “the purchase incentives are communicated to users during the current browsing sessions”, col 7 lns 50-54 “the purchase incentive offer may be display to the user in a pop-up browser window…”, col 8 lns 5-10 “offer may alternatively be embedded within a web page…valid…until the current browsing session ends” – Examiner notes prior art reference Nussel (cited below) also discloses causing the display in the browsing session to be modified such that an incentive indication is displayed with the promotion/product
Kumar generally discusses generating and providing incentives (e.g. purchase discounts) to consumers as they browse products/items to persuade them to purchase the products/items. Kumar does not disclose that the products/items being browsed are pre-paid vouchers or “promotions”. Kumar does not appear to explicitly disclose, 
access a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; 
calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session
wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session
wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider;
wherein the value of the incentive is a percentage of the promotional value
wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, 
wherein the value of the incentive is a second discount to be applied to the accepted value for which the promotion is offered for purchase
 further in response to the incentive being authorized based on at least the elapsed amount of time between the current browsing session and the previous browsing session, 3 of 15 LEGAL02/40256400v1Appl. No.: 16/401,509 Amdt. dated February 4, 2021 Attorney Docket No.: 058407/527035 Reply to Office Action of November 25, 2020 and in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased 
However, Ron discloses a method and system for providing an incentive (e.g. discounts on a purchase price) on a promotional system in a browsing session (abstract, [0058]). Ron teaches 
that products/items being browsed and purchased by consumers may be pre-paid vouchers or “promotions” (abstract, [0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site…the voucher may be displayed on an internet web page…or a coupon website, such as Groupon”). Ron teaches that the price of product/item (e.g. the price of a pre-paid voucher or “promotion”) may be dynamically reduced by a certain amount of money (i.e. an inventive amount) in order to persuade a particular customer to purchase a pre-paid voucher ([0025], [0058] - the difference between an original price and a personalized price is an incentive amount). Ron teaches that this incentive may be selected and personalized for particular consumers based on consumer events ([0014] “according to the transaction history of the specific customer”, [0021]-[0022] “determines a personalized voucher to be issued to a specific customer...average number of products per purchase…previous use of vouchers and coupons, purchase distribution…”). Ron further teaches,
access a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product;  (abstract, [0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site…the voucher may be displayed on an internet web page…or a coupon website, such as Groupon” - therefore the promotion comprises at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product (e.g. $100 dollars of a merchandise at a $50 discount))
wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; ([0002]-[0003] "customers are offered an opportunity to pre-purchase a voucher or a coupon that is value...such offer may be presented on a web site… a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50”)
wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider ([0002] “a voucher may state the following: "Purchase a voucher that can be redeemed for $100 worth of merchandise, but pay only $50”)
Ron suggests it is advantageous to include accessing a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; and wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, because pre-paid vouchers (i.e. “promotions”) are one type of product that can be browsed and purchased by a consumer, because offers to purchase a promotion are a well-known type of incentive that may be more effective in encouraging certain customer's to purchase a good/product/service from a merchant, and because doing so can personalize the inventive such that the value of the incentive such that profits are optimized (which may be based on value of the inventive and probability of the user utilizing the incentive as it relates to the value of the inventive) which is beneficial to business ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar to include accessing a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; and wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, as taught by Ron, because pre-paid vouchers (i.e. “promotions”) are one type of product that can be browsed and purchased by a consumer, because offers to purchase a promotion are a well-known type of incentive that may be more effective in encouraging certain customer's to purchase a good/product/service from a merchant, and because doing so can personalize the inventive such that the value of the incentive such that profits are optimized (which may be based on value of the inventive and probability of the user utilizing the incentive as it relates to the value of the inventive) which is beneficial to business. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include accessing a promotion via a promotional system, the promotion comprising at least a service or product offered by a provider, an accepted value for which the promotion is offered for purchase via the promotional system, and a promotional value for which the promotion is redeemable at the provider for the service or product; wherein the impression identifies the promotion and indicates at least the accepted value for which the promotion is offered for purchase, and the promotional value for which the promotion is redeemable at a provider; and wherein the promotion provides the service or product at a first discount according to the accepted value for which the promotion is offered for purchase and the promotional value for which the promotion is redeemable at a provider, as taught by Ron, in the apparatus, method, and medium of Kumar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that pre-paid vouchers (i.e. “promotions”) are one type of product that can be browsed and purchased by a consumer, that offers to purchase a promotion are a well-known type of incentive that may be more effective in encouraging certain customer's to purchase a good/product/service from a merchant, and that doing so can personalize the inventive such that the value of the incentive such that profits are optimized (which may be based on value of the inventive and probability of the user utilizing the incentive as it relates to the value of the inventive) which is beneficial to business.

the promotional value, and  wherein the value of the incentive is a second discount to be applied to the accepted value for which the promotion is offered for purchase. 

Kumar and Ron do not appear to explicitly disclose, 
calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session
wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session
further in response to the incentive being authorized based on at least the elapsed amount of time between the current browsing session and the previous browsing session, 3 of 15 and in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider

However, Blank discloses a method and system for providing a personalized marketing offer to a user (3:61-67 “modifying the user experience involves providing personalized marketing offers…advertising content”) in a browsing session (5:25-31 “use of a computer system may use a software product. For example…may interact with a web page that is provided by server…which is rendered by a web browser on computer”) and real-time behavioral metrics (3:5-8 “behavioral metrics may include a time duration that the user views…a web page”) .

calculate an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session (3:5-12 “behavior metrics may include…an elapsed time since a previous user session” – therefore the system calculates an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session, 5:25-31 “use of a computer system may use a software product. For example…may interact with a web page that is provided by server…which is rendered by a web browser on computer” – application usage sessions are browsing sessions because the application may be a browser/webpage, 1:42-44)
wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session (3:5-12 “behavior metrics may include…an elapsed time since a previous user session”, 1:32-44 “collects behavioral metrics…determines the emotional state based on the collected behavioral metrics…modifies the user experience based on the determined emotional state”, 3:61-67 “modifying the user experience involves providing personalized marketing offers…advertising content”)
Blank suggests it is advantageous to include calculating an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session, and wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session, because an elapsed time since a previous user session may indicate an attitude of the user with the content and because taking into consideration this period of time may increase the effectiveness of the personalized marketing offers (1:32-44 & 2:45-50 &  3:61-67). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar in view of Ron to include calculating an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session, and , as taught by Blank, because an elapsed time since a previous user session may indicate an attitude of the user with the content and because taking into consideration this period of time may increase the effectiveness of the personalized marketing offers.
	Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the time period of Blank (i.e., an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session as a qualification constraint) for the “another appropriate time period” (or other constraint) of Kumar. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, as in Blank, it was within the capabilities of one of ordinary skill in the art to modify the apparatus, method, and medium of Kumar in view of Ron to include calculating an elapsed amount of time between the current browsing session and a previous browsing session by a user associated with the current browsing session, and wherein the determination that one or more qualification constraints are satisfied is further based on the elapsed amount of time between the current browsing session and the previous browsing session by the user associated with the current browsing session. Furthermore, as in Blank, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that an elapsed time since a previous user session may indicate an attitude of the user with the content and that taking into consideration this period of time may increase the effectiveness of the personalized marketing offers, as is needed in Kumar.

	Examiner notes that prior art reference Demsey (cited at the end of this action and not relied upon) also discloses calculating an elapsed amount of time between the current browsing session and a previous browsing session and using this as a qualification constraints ([0045] “user attribute parameters…may include: users who have visited the ECP website within…1 week” – therefore requires determination that an elapsed amount of time between the current browsing session and a previous browsing session is less than 1 week, [0020] promotion information)


Kumar, Ron, and Blank do not appear to explicitly disclose, 
further in response to the incentive being authorized based on at least the elapsed amount of time between the current browsing session and the previous browsing session, 3 of 15 and in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider

However, because the combination of Kumar, Ron, and Blank disclose authorizing and rendering the impression based on at least the elapsed amount of time between the current browsing session and the previous browsing session, any subsequent activity (e.g., a purchase) would inherently be “in response to the incentive being authorized based on at least the elapsed amount of time between the current browsing session and the previous browsing session”. 

Maw further teaches,
in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider ([0106]-[0120] “user selects a specific voucher…for purchase…received user purchase request…perform the voucher purchase using payment purchase engine…stores the electronic voucher into a merchant relationship database…amount of voucher…deal parameters…unique identifier…used to verify the validity of the electronic voucher and track the purchase and redemption of the electronic voucher…identifier identifying the customer that purchased…may be stored into the merchant relationship database…receives request for voucher redemption…merchant services interface verifies the voucher is valid, compares the voucher identifier against merchant relationship database, and determines whether the redemption met the requirements of the voucher (the deal parameters)…verified against databases” – therefore in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider, [0071]-[0072] custom tailored offers and “store data related to purchased merchant vouchers and the linked voucher details in a merchant relationship database”, [0007] “Groupon or Living Social…vouchers”)
Maw suggests it is advantageous to include in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider, because doing so can enable accurate and efficient redemption of the voucher while ensuring all constraints are met and enabling the determination of voucher validity at redemption ([0106]-[0120], [0071]-[0072]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar in view of Ron in view of Blank to include in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider, as taught by Blank, because doing so would enable accurate and efficient redemption of the voucher while ensuring all constraints are met and enabling the determination of voucher validity at redemption.
Furthermore, as in Maw, it was within the capabilities of one of ordinary skill in the art to modify the apparatus, method, and medium of Kumar in view of Ron in view of Blank to include in response to a user interaction indicating purchase of the promotion, process the purchase of the promotion by inserting the purchased promotion, associated with the user, in a database of purchased promotions, in exchange for a paid amount discounted by the first discount and the second discount, thereby enabling redemption of the purchased promotion at the provider. Furthermore, as in Maw, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate and efficient redemption of the voucher while ensuring all constraints are met and enabling the determination of voucher validity at redemption, as is needed in Kumar.

With respect to claims 2, 10, and 18, Kumar teaches the apparatus of claim 1, the method of claim 9, and the medium of claim 17;
wherein the event handler criteria comprises a number of viewed promotions in the current browsing session (2:62-67 “transition event may be detected in which a user has viewed a number of MP3 players, and/or has selected a number oflinks associated with a particular MP3 player, and65 is now requesting a web page unrelated to MP3 players” – therefore Kumar discloses that the event handler criteria comprises a number of viewed products in the browsing session, and per the combination of Kumar and Ron the viewed products may be promotions, col 4 lns 40-54 “analysis the user activity data…the user engaged in a threshold level of activity with respect to a particular item during the relevant browsing session, such as…accessing the...detail pages multiple times during a selected time interval)


With respect to claims 4, 12, and 20, Kumar teaches the apparatus of claim 1, the method of claim 9, and the medium of claim 17;
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: receive participation constraints to be associated with the incentive, wherein the incentive indication comprises the participation constraints; (col 8 lns 5-10 “the incentive offer may be valid for a limited period of time, such as the next sixty seconds or until the current browsing session ends” – the incentive is redeemable only for a predetermined amount of time and only during the browsing session, col 9 lns 17-31 "accessing the purchase incentives database to identify purchase incentives that correspond to the item or item category… …purchase inventive is not offered to the user…if an of the following conditions exist: the identified ide,…is currently in the user’s shopping cart…the identified item has previously been purchased by the user”, Fig 5. “buy in the next 60 seconds” i
and enforce the participation constraints during redemption of the incentive in the current browsing session  (col 8 lns 5-10 “offer may alternatively be embedded within a web page…valid…until the current browsing session ends”, Fig 5. “buy in the next 60 seconds” – Examiner notes that Malik (cited below with respect to claims 8 and 16) also discloses  enforcing the participation constraints during redemption of the incentive in the browsing session @ [0033] “coupon can only be redeemed by the user to whom it was issued…each individual can be assigned a unique coupon redemption code…targeted coupons are redeemed based on the user’s login credentials with the network-based publication system…(or) based on the user’s email address…(or) redeemed through the user’s method of payment” – therefore the system enforces the participation constraint (e.g. coupon can only be redeemed by the user to whom it was issued) during redemption of the inventive during the browsing session (e.g. at checkout) by comparing the unique redemption code to known identification))

With respect to claims 5 and 13, Kumar teaches the apparatus of claim 1 and the method of claim 9;
wherein the incentive is redeemable only for a predetermined amount of time and only during the current browsing session (col 8 lns 5-10 “the incentive offer may be valid for a limited period of time, such as the next sixty seconds or until the current browsing session ends”, Fig 5. “buy in the next 60 seconds”)

With respect to claims 6 and 14, Kumar, Ron, Blank, and Maw teach the apparatus of claim 1 and the method of claim 9. Kumar does not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, 
the analytics data relating to a percentage of offered incentives redeemed
However, Ron discloses,
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed" - therefore the analytics data based on usage of the incentives is provided, [0035] "obtaining...percentage of unredeemed vouchers", [0038],  [0055] “known general and personal redemption statistics” 
the analytics data relating to a percentage of offered incentives redeemed ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed"  [0038] "average gross margin of the voucher related business...average additional percentage that customers spend above the voucher's full redemption value or above the minimum spend required to redeem the voucher" – this information as “related to” (i.e., associated with) a percentage of offered incentives redeemed because it is related to redeemed vouchers) 
Ron suggests it is advantageous to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on , because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar in view of Ron to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a percentage of offered incentives redeemed, as taught by Ron, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a percentage of offered incentives redeemed, as taught by Ron, in the method of Kumar in view of Ron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that such information could be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue.

With respect to claims 7 and 15, Kumar, Ron, Blank, and Maw teach the apparatus of claim 1 and the method of claim 9. Kumar does not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, 
the analytics data relating to a revenue received from purchases using incentives
However, Ron discloses,
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed" - therefore the analytics data based on usage of the incentives is provided, [0035] "obtaining...percentage of unredeemed vouchers", [0038],  [0055] “known general and personal redemption statistics” 
the analytics data relating to a revenue received from purchases using incentives ([0029] “voucher information storage stores information related to vouchers in general, such as the percentage of non-redeemed vouchers...average of a sum spent above or below the voucher value when voucher is redeemed"  [0038] "average gross margin of the voucher related business...average additional percentage that customers spend above the voucher's full redemption value or above the minimum spend required to redeem the voucher") 
Ron suggests it is advantageous to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue ([0011], [0012], [0020], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar in view of Ron to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, as taught by Ron, because such information can be used by the system to ensure a calculated value of the incentive is optimal such that the calculated value results in a desired profit/revenue. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: provide analytics data based on usage of a plurality of incentives, the analytics data relating to a revenue received from purchases using incentives, as taught by Ron, in the method of Kumar in view of Ron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ron in view of Blank in view of Maw, as applied to claims 1 and 9 above, and further in view of Malik et al. (U.S. PG Pub No. 2011/0106605, May 5, 2011) (hereinafter "Malik”)

With respect to claims 8 and 16, Kumar, Ron, Blank, and Maw teach the apparatus of claim 1 and the method of claim 9. Although Ron suggests generating analytics and making predictions based on historical actions/reactions to consumers who receive incentives ([0038]), Kumar and Ron do not appear to explicitly disclose, 
wherein the at least one memory and computer program code are further configured to cause the apparatus to at least: identify a control group based on the event handler criteria being satisfied; 
preventing incentives from being provided during a browsing session associated with the control group; 
identifying a treatment grouped based on the event handler criteria being satisfied; 
providing incentives during a browsing session associated with the treatment group;
and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group 
However, Malik teaches a method and system for issuing targeted and dynamically-valued incentives/coupons to consumers during a browsing session as they browse for products/items to purchase ( [0019] “system can issue real-time coupons to a user that fits one or more specified criteria while still on the network-based publication system...a network-based marketplace", [0032], [0033] “create coupons with different discount amounts, percentage discounts, and expiration dates for individual users”). Malik further teaches, 
further comprising: identifying a control group based on the event handler criteria being satisfied; ([0019] “can issue a real-time coupon to a user that fits one or more specified criteria while still on the network-based publication system…criteria can include…performance of certain actions by the user on the site, which can be monitored in real-time” – therefore each of the users who are considered for an incentive satisfy event handler criteria, [0034] "a user who is eligible to receive a dynamically generated coupon while browsing...can be placed into a control group. A control group is intended to provide a baseline comparison group with similar characteristics to those that receive coupons…every tenth user that would have been selected to receive a coupon can be placed in the control group" - therefore the system identifies a control group of eligible users (users identifies as satisfying event handler criteria), [0090]) 
preventing incentives from being provided during a browsing session associated with the control group; ([0034] “once placed into a control group, the otherwise eligible user will not receive a coupon”, [0090] “where the user is selected as a member of the control group, the user will not be issued a coupon”) 
identifying a treatment grouped based on the event handler criteria being satisfied; ([0034] "…every tenth user that would have been selected to receive a coupon can be placed in the control group” – therefore 9 out of 10 eligible users (users identifies as satisfying event handler criteria) are identified as a treatment group)
providing incentives during a browsing session associated with the treatment group ([0034] “those that received coupons…” – the users not placed in the control group are provided incentives during the browsing session, [0090] “those users who did receive a coupon” 
and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group ([0034] “provide a baseline comparison…used to analyze the effectiveness of issuing a coupon…monitor subsequent user activity of users...provide for evaluation of coupon campaign effectiveness" - therefore the system generates analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, [0090] "allows…the ability to gauge the effectiveness of a coupon…user’s actions are logged for future comparison against the actions of those users who did receive a coupon…can provide some indication of how effective the coupon was in encouraging a user to make a purchase...targeted to users actively browsing on the networked system...drive additional immediate purchases” 
Malik suggests it is advantageous to include identifying a control group based on the event handler criteria being satisfied, preventing incentives from being provided during a browsing session associated with the control group, identifying a treatment grouped based on the event handler criteria being satisfied, providing incentives during a browsing session associated with the treatment group, and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, because doing help marketers/system owners gauge the effectiveness of the coupons at provoking a desired consumer action (e.g. make a purchase) which may enable optimizing future coupon operations ([0034], [0090]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, method, and medium of Kumar in view of Ron in view of Blank in view of Maw to include identifying a control group based on the event handler criteria being satisfied, preventing incentives from being provided during a browsing session associated with the control group, identifying a treatment grouped based on the event handler criteria being satisfied, providing incentives during a browsing session associated with the treatment group, and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, as taught by Malik, because doing help marketers/system owners gauge the effectiveness of the coupons at provoking a desired consumer action (e.g. make a purchase) which may enable optimizing future coupon operations. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a control group based on the event handler criteria being satisfied, preventing incentives from being provided during a browsing session associated with the control group, identifying a treatment grouped based on the event handler criteria being satisfied, providing incentives during a browsing session associated with the treatment group, and generating analytics data based on a comparison of purchase data from the control group and purchase data from the treatment group, as taught by Malik, in the apparatus, method, and medium of Kumar in view of Ron in view of Blank in view of Maw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. 
Moore et al. (U.S. PG Pub No. 2013/0006743, January 3, 2013) teaches dynamically providing an additional incentive to a user to purchase a pre-purchase voucher within a mobile application

Nussel et al. (U.S. PG Pub No. 2010/0100417, April 22, 2010) discloses a method and system for providing real time incentives (abstract) and causing the display in the browsing session to be modified such that an incentive indication is displayed with the promotion/product (Figs 8 and 9 & [0015] & [0073] & [0089] - the system may determine whether or not to provide an incentive to a user while the user is still on the product browsing page (e.g. the results page - see "iPod" in Figs 8 and 9) and when the determination is affirmative the system causes the display of the user's device” to be modified such that an incentive indication (e.g. “obtain a 5% discount on selected iPod models”) is displayed on the same screen as the displayed product information (i.e. without the user leaving the page)) 

Demsey (U.S. PG Pub No.2014/0359407 December 4, 2014) discloses calculating an elapsed amount of time between the current browsing session and a previous browsing session and using this as a qualification constraints ([0045] “user attribute parameters…may include: users who have visited the ECP website within…1 week” – therefore requires determination that an elapsed amount of time between the current browsing session and a previous browsing session is less than 1 week, [0020] promotion information)

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621